DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  line 2 in both claims 1 and 17 should end with a semicolon (;); “transvers” in lines 5 and 8 of claim 17 should be “transverse” for consistency with its antecedent; in line 3 of claim 17, one of the two occurrences of “cutting” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what part the blade unit is detachable therefrom. Furthermore, the detachability does not inherently flow from the claimed structure of the blade unit. The structure that provides the detachability is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,139,508 to Simpson in view of US 5,820,630 to Lind. 
As to claim 1, Simpson teaches a hand held instrument for harvesting a biopsy sample comprising: 
a housing (18, 19): 
an annular blade (72, 111) on a distal end of said housing for axially cutting a biopsy (“In wide prong embodiments, the prong can extend up to a full 360.degree. circumferential width to form a cylindrical or other tubular shaped element. This design provided a coring tube which may have an annular sharpened distal edge, which may be enclosed within the jaws during placement and removal of the device.” col 13, ln 39-44); 
a transverse blade unit (42) for transversely cutting said biopsy (col 7, ln 12-20). 
Simpson does not teach a plunger unit positioned within said housing for pushing said biopsy away from said housing after said biopsy has been transversely cut.  Lind teaches a plunger unit (16) positioned within said housing for pushing said biopsy away from said housing after said biopsy has been transversely cut (col 4, ln 15-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the plunger unit of Lind with the housing of Simpson to eject the tissue after cutting.

As to claim 2, Simpson and Lind make obvious an instrument as described in claim 1. Simpson further teaches having a retractable segmented (48) hemispherical (38) transverse blade unit (distal movement of 16 to actuate jaws col 9, ln 8-16).

As to claim 4, Simpson and Lind make obvious an instrument as described in claim 2. Simpson further teaches having four transverse blades (blade 42 on each side of the jaw on each jaw is 4 blades).

As to claim 10, Simpson and Lind make obvious an instrument as described in claim 1 wherein plunger unit is actuated by pushing down on a head on a top of said housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the handle 12 of Simpson (col 4, ln 62-66) to actuate the plunger of Lind.

As to claim 11, Simpson and Lind make obvious an instrument as described in claim 1. Simpson further teaches wherein said annular blade has a radially inward wedging taper in a proximal direction (113, Fig. 14).

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 5-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the blade holder and capture head as claimed in claims 5, 17 and 20.  The closest prior art is US 4,881,550 (col 6).  There is no teaching, suggestion, or motivation to modify the prior art as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791